IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-41,775-02


EX PARTE TIMOTHY COCKRELL





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NO. 92-CR-6426 IN THE 226th JUDICIAL DISTRICT COURT

BEXAR COUNTY



Per Curiam.  
 

O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071 § 5.
	On July 17, 1993, a jury convicted applicant of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Code of Criminal Procedure
Article 37.071, and the trial court, accordingly, set punishment at death.  This Court
affirmed applicant's conviction and sentence on direct appeal.  Cockrell v. State, 933
S.W.2d 73 (Tex. Crim. App. 1996).  Applicant's initial application was received in this
Court on May 26, 1999, and relief was denied by written order dated September 22, 1999.
	In a single allegation in this subsequent application, applicant asserts that his
execution would violate the United States Supreme Court's opinion in Atkins v. Virginia,
536 U.S. 304 (2002), holding that the Eighth Amendment prohibits the execution of the
mentally retarded.  We have reviewed the application and find that the allegations satisfy
the requirements of Article 11.071 § 5.  Accordingly, we remand the application to the
trial court for consideration of applicant's claim.
	IT IS SO ORDERED THIS THE 8TH DAY OF JUNE, 2005.

Do Not Publish